                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                     NO. 5:20-CR-375-D


UNITED STATES OF AMERICA                       )
                                               )
             v.                                )      ORDER
                                               )
TEREKUS DERRELL ROGERS,                        )
     Defendant.                                )


       This matter is before the Court on the Defendant's motion to seal Docket Entry 51. For

good cause shown, the Defendant's motion is hereby granted.

       SO ORDERED.

       This the   IS   day of    .:r~ t-J~         , 2021.




                                                   The Honorable Judge James C. Dever III
                                                   United States District Judge




                                               3

         Case 5:20-cr-00375-D Document 54 Filed 06/15/21 Page 1 of 1
